R-766


                             E-Y




                          Ootober 25, 1947


Hon. L. A. Woods                   Oplnlon Bo. v-414
State Superintendent
Depertment of Bduoetion            Rq:   Authority of State
Austin, Texes                            Superintendent under
                                         H.B. 295, 50th Leg.,
                                         to employ 8 person
                                         to aelserepairs to
                                         iilms,,film strips,
                                         end'slides
Deer Sir:
          Reference is made to your letter of August 26, 1947,
requesting our opinion 8s to whether the Stete Superintendent
is permitted to hire s person to repair films, film strlpa
and slides in the Audio Visusl Division (Radio end Visual Edu-
cation Division) of the Department of Rduoetlon to be psld from
the epproprietion for this Division Fn Ii.8. 295, 50th Leglsle-
ture.
           In H. B. 295, 50th Legislature, otherwise known 8s
the State Aid Bill for the biennium beginning Septembe,r1, 1947,
Art. XIII,  Sec. 2, provides in part thet out of the'moneg sp-
 roprieted for each "school year" of the biennium, the sum of
P125,000.30 is set aside for the Audio Visuel Division of the
Department of EducstLon. An express restriction upon the use
of this tppropriation to the Audio Visual Division is made in
that It     . . shall be used only;for the purchase end repair ,,
of films, 'film strip and slides.
          We quote from Art. VI, H. B. 295, Vernon's Texas Ses-
sion Law Service, 50th Leg., p. 410, ES follows:
          "The State Superintendent of Public Instruc-
     tion shall employ eighteen (16) Deputy State
     Superintendents and such other employees es may
     be euthorlzed in the Depertmentel Appropriation
       11 for the biennium ending August 31, 1949,
     and shall DSP such salaries as are therein au-
     thorized end-expend such other moneys es therein
     permitted out of the appropriation 8s shown for
     the Equellzetion Division of the Department of
     Education and such Deputies and other employees
     shall be used exclusively for the administration
     and supervision of this Act."
Hon. L. A. Woods - Page 2   (No. V-414)


          The regular departmental appropriation for the
Department of Education in 3. B. 391 50th Leg., Vernon's
Texas Session maw Service, et page 841, contains the fol-
lowing paragr8ph:
          "This appropriation shellbe as above
     provided and no other salary or expenditure
     shall be paid for any purpose other than
     those itemized herein."
          Construing the above quoted provisions of the
law together and in relation to the question you have pro-
pounded to us, we believe that it was the Legislature's in-
tent to restrict the number of employees of the Department
of Education to those itemized in S, B. 391 and that those
outlined in this Act are the designated ones~to carry out
the functions of your Department. S.B. 391 being the bi-
ennial appropriation act, cannot control a general law, but
may express a legislative intent as to use of the moneys
appropriated therein end eny restriction upon the use of
moneys so appropriated will govern so long as it does not
run afoul a generel law. The last above quoted p8ragraph
from 3. B. 391 stands as sn expression of the Legislature
unfettered by any provision in H.B. 295.
          Art. VI of H.B. 295 is the only provision for
hiring any person in this Act, with the exceptions of the
Legislative Accountant from the $30,000 allocation in Art.
XIII, Sec. 2, and of the employees of the Division of
Purchasing of the Board of Control from the $25,000 alloca-
tion in the 88me Art, XIII, Sec. 2. With regard to the
$,30,000allocation in Art. XIII, Sec. 2, the Legislature
spec~ificallgprovided "for the expenses of the Legislative
Committee, the salsr of the Legislative Accountant. D . -"
As to the $25,0d      ocation the Legislature provided (p*
416, Vernon's Texas Session Law Service, 50th Leg.) "The
Board of Control may expend such amounts for salaries,
maintenance, e . ."
          No provision is found in Ii.B. 295 pertaining to
the payment of salaries from~the $125,000 allocation to the
Audio Visual Division. The repair work contemplated in H.B.
295 may be accomplished on a contract basis with a private
concern or parties on whatever terms most suitable and eco-
nomical to the State's interest as you think best.
Hon. L. A. Woods - Page 3 (Ro. V-414)


          We are therefore of the opinion that the State
Superintendent would not be permitted to employ a person
for the Audio Visual Division of the Department of Rducak
tion to repair films and pay his salary from the $125,000
allocation to the Division in H.B. 295.
                       SIJMMARY
          The State Superintendent of~Public In-
     struction has no authority to employ a person
     for the Audio Visual Division of the Depart-
     ment of Education to repair films, film strips
     and slides as contemplated by H.B. 295, 50th
     Legislature, and pay his salary out of the
     $125,000.00 appropriation contained therein.
     Such work may be done by contract, job-work,
     or methods other than saleried employees.
                                Your3 very truly
                           ATTORNEY GRIVWAL OF TEXA


                           BY
                                        James T. B?ya
                                             Assistant

JTR/lh




                           ATTORNEY GRRRRAL